Citation Nr: 1125989	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  04-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than August 12, 1991, for a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1945 to April 1947 and from January 1949 to June 1952.  He died in January 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 1970 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for COPD.  Although the Veteran filed a notice of disagreement (NOD), a statement of the case (SOC), was not issued.  In 1991, the Veteran attempted to reopen the claim, and the RO and the Board found that new and material evidence had not been submitted to reopen the claim for service connection for chronic obstructive pulmonary disease (COPD).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 1997, the Court dismissed the appeal for failure to file a timely notice of appeal; however, the Secretary of VA later stipulated that the Veteran's claim had been pending since 1970.  

In September 1999, the RO denied the claim on the merits.  The Veteran perfected an appeal.  The Board remanded the claim in May 2000 and November 2000, for further development.  By rating decision of April 2002, the RO granted service connection for COPD with asthma, and awarded a 30 percent rating effective April 20, 1970, and a 60 percent rating effective August 12, 1991.  Although the Veteran perfected an appeal of the RO's assignment of 30 percent and 60 percent ratings, in August 2008, he affirmatively withdrew his appeal and thus the only issue remaining before the Board was his claim seeking an earlier effective date for the award of a TDIU.

In June 2002, the Veteran filed a claim for TDIU.  In February 2003, the RO granted the TDIU claim, effective August 12, 1991.  This claim was remanded by the Board in May 2006.

This matter was again before the Board in February 2009.  The Board denied entitlement to an effective date earlier than August 12, 1991, for a TDIU.  The Veteran appealed the Board's decision to the Court.  In a March 2011 order, the Court granted the parties' joint motion for remand, vacating the Board's February 2009 decision, and remanded the case for compliance with the terms of the joint motion.

The Board notes that the joint motion for remand indicates that the Veteran passed away in January 2010 and that, subsequently, in a December 2010 order of the Court, the Veteran's surviving spouse was substituted as the appellant and the caption of the case was ordered to be changed to reflect the surviving spouse as the appellant.  In compliance with the Court's order, the caption above has been changed to reflect the substitution of the Veteran's surviving spouse as the appellant.

The Board notes that the Veteran was assigned entitlement to a TDIU in August 12, 1991, based upon the Veteran's sole service-connected disability, COPD.  Subsequently, the Veteran was awarded service connection for additional disabilities and was assigned evaluations for these disabilities totaling 60 percent disabling.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court concluded that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  As it applies to this case, as the Veteran was in receipt of TDIU, that award may suffice as the single service-connected disability evaluated as 100 percent disabling required for special monthly compensation at the housebound rate.  As such, the Board infers a claim of entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) (West 2002) and as this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to an effective date earlier than August 12, 1991, for a TDIU.

As discussed above, the Court vacated the Board's February 2009 denial of entitlement to an effective date earlier than August 12, 1991, for a TDIU in an order dated in March 2011 that granted March 2011 joint motion for remand, and remanded the claim for further consideration consistent with the joint motion for remand.

In the joint motion for remand, the parties agreed that the Board did not discuss a July 2008 affidavit submitted by the Veteran.  In relevant part, the Veteran stated in the affidavit:

Because of my shortness of breath and weakness, it became very difficult for me to continue my job.  I decided to take early retirement because I was feeling so poorly, and was not able to work.  I retired in July 1988.  Since that time, I have not been able to work due to the severity of my service connected chronic obstructive pulmonary disease.

The parties agreed that the Veteran's claim must been readjudicated in light of the statements in the affidavit and 38 C.F.R. § 4.16(a) and (b) (2010).

The Board notes that for the period from August 1, 1988, to August 12, 1991, the Veteran was service-connected for chronic obstructive pulmonary disease (COPD) with a 30 percent evaluation and for malaria with a noncompensable evaluation.  The relevant medical evidence for the period from August 1, 1988, to August 12, 1991, includes treatment records that mention the Veteran's service-connected disabilities but contain no relevant evidence regarding whether the disabilities prevented the him from gainful employment at that time.  

The Veteran has indicated that he quit his job as a probation officer for the State of West Virginia in July 1988 due to difficulties with "breathing and other physical problems."  A January 2003 letter from the state payroll supervisor confirmed that the Veteran had not been employed by the state since approximately 1988, which is corroborated by his Social Security earnings record.  In an August 12, 1991, letter, the Veteran's private physician indicated that the Veteran suffered from "increasing shortness of breath, weakness which forced him to retire in 1998."  The physician opined that the Veteran was now totally disabled with emphysema and bronchitis.  Based on this evidence, the RO increased the Veteran's COPD evaluation to 60 percent effective August 12, 1991, and awarded TDIU from that date based on his meeting the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).

The Board notes that although the Veteran's private physician indicated in his August 12, 1991, statement that the Veteran retired in 1988 due to his shortness of breath and was totally disabled and unable to work, the physician did not render an opinion regarding whether the Veteran was unemployable at the time of his retirement in 1988 or at any time prior to the date of the statement.

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty includes providing a thorough and contemporaneous medical examination.  As the Veteran has indicated that he was unable to work due to his service-connected COPD since he retired in July 1988 and has submitted a statement of a physician, dated in August 1991, indicating that the Veteran recently had increasing shortness of breath that forced him to retire in 1988, the Board finds that a VA examination is warranted to retrospectively assess whether the Veteran's service-connected disability rendered the Veteran unemployable for the period beginning August 1, 1988, to August 12, 1991.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with an appropriate VA medical facility for an opinion-only examination to ascertain whether it was at least as likely as not that the Veteran's COPD rendered him unable to obtain and retain substantially gainful employment for the period from August 1, 1988, to August 12, 1991.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All findings and conclusions should be set forth in a legible report.

2.  Then the RO should readjudicate the appeal, to include submitting the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b), if the examiner who performs the examination requested in paragraph (1) opines that it was at least as likely as not that the Veteran was unable to obtain and retain gainful employment prior to August 12, 1991, due to his service-connected disabilities, or if the RO determines it is otherwise appropriate to do so.  

3.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

